                 Case 3:21-cr-00730-JLS Document 17 Filed 06/09/21 PageID.69 Page 1 of 5
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                         UNITED STATES DISTRICT Co                                               JUN O9 2021
                                               SOUTHERN DISTRICT OF CALIFORNIA
                UNITED STATES OF AMERICA                              JUDGMENT IN AC
                                    V.
                     LAWRENCEKAZALI(l)
                                                                         Case Number:         3:21-CR-00730-JLS

                                                                      Randy M. Grossman, RET
                                                                      Defendant's Attorney
USM Number                           33775-509

•-
THE DEFENDANT:
lZI pleaded guilty to count(s)             One (1) of the Information

D was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of snch count(s), which involve the following offense(s):

       Title and Section / Nature of Offense                                                        Count
       42:1383a(a)(2) - Social Security Fraud (Felony)                                              1




    The defendant is sentenced as provided in pages 2 through                    5           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D The defendant has been found not guilty on count(s)
 D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ is                                    dismissed on the motion of the United States.

 lZI    Assessment: $100.00 imposed, to be paid forthwith (within 30 days)


•       NTAAssessment*: $

        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 lZI    No fine                    •     Forfeiture pursuant to order filed                                        , included herein.
       IT IS ORDERED tbat tbe defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in tbe defendant's economic circumstances.

                                                                      May 28, 2021
                                                                      Date of Imposition of Sentence


                                                                                       if
                                                                        ON. JANIS L. SAMMARTINO
                                                                              TED STATES DISTRICT WDGE
                  Case 3:21-cr-00730-JLS Document 17 Filed 06/09/21 PageID.70 Page 2 of 5

     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

      DEFENDANT:              Lawrence Kazali (1)                                                           Judgment - Page 2 of 5
      CASE NUMBER:            3:21-CR-00730-JLS

                                                         PROBATION
The defendant is hereby sentenced to probation for a term of:
Four (4) years.

                                              MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days ofrelease from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
           •The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
             risk of future substance abuse. ( check if applicable)
4.    •The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. (check if applicable)
5. t:8:!The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
      20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
      the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
      applicable)
7.    •  The defendant must participate in an approved program for domestic violence. (check if applicable)
8.    The defendant must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9.    If this judgment imposes a fme, the defendant must pay in accordance with the Fine sheet of this judgment.
10.   The defendant must notify the court of any material change in their economic circumstances that might affect their ability
      to pay restitution, fines, or special assessments.

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                            3:21-CR-00730-JLS
               Case 3:21-cr-00730-JLS Document 17 Filed 06/09/21 PageID.71 Page 3 of 5

 AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                  Lawrence Kazali (I)                                                                    Judgment - Page 3 of 5
 CASE NUMBER:                3 :2 l-CR-00730-JLS

                                     STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's probation, the defendant must comply with the following standard conditions of supervision.
These conditions are imposed because they establish the basic expectations for the defendant's behavior while on
supervision and identify the minimum tools needed by probation officers to keep informed, report to the court about,
and bring about improvements in the defendant's conduct and condition.

I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defeodant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defeodant is authorized to reside without f"rrst
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defeodant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or lasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12.Ifthe probation officer determines the defendant poses a risk to another person (including an organization), the probation
   officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
   The probation officer may contact the person and confirm that the defeodant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                    3 :21-CR-00730-JLS
            Case 3:21-cr-00730-JLS Document 17 Filed 06/09/21 PageID.72 Page 4 of 5

AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:             Lawrence Kazali ( 1)                                                   Judgment - Page 4 of 5
CASE NUMBER:           3:2 l-CR-0073 0-JLS


                                SPECIAL CONDITIONS OF SUPERVISION

     I. Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. §
        1030(e)(l)), other electronic communications or data storage devices or media, or office, to a search
        conducted by a United States probation officer. Failure to submit to a search may be grounds for revocation
        of release. The offender must warn any other occupants that the premises may be subject to searches
        pursuant to this condition. An officer may conduct a search pursuant to this condition only when
        reasonable suspicion exists that the offender has violated a condition of his supervision and that the areas
        to be searched contain evidence of this violation. Any search must be conducted at a reasonable time and
        in a reasonable manner.

     2. Provide complete disclosure of personal and business financial records to the probation officer as
        requested.

     3. Be prohibited from opening checking accounts or incurring new credit charges or opening additional lines
        of credit without approval of the probation officer.

II




                                                                                               3:21-CR-00730-JLS
            Case 3:21-cr-00730-JLS Document 17 Filed 06/09/21 PageID.73 Page 5 of 5

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:              Lawrence Kazali (1)                                                     Judgment - Page 5 of 5
CASE NUMBER:            3:2 l -CR-0073 0-JLS


                                               RESTITUTION

The defendant shall pay restitution in the amount of     $69,451.06             unto the United States of America.

Pay restitution in the amount of $69,451.06 to the Social Security Administration and California Department of
Health Services through the Clerk, U. S. District Court (see victim list below). Payment of restitution shall be
forthwith. The defendant shall pay the restitution during his supervised release at the rate of $500 per month.
These payment schedules do not foreclose the United States from exercising all legal actions, remedies, and
process available to it to collect the restitution judgment.

Until restitution has been paid, the defendant shall notify the Clerk of the Court and the United States Attorney's
Office of any change in the defendant's mailing or residence address, no later than thirty (30) days after the change
occurs.

 Victim                                              Amount
 Social Security Administration                      $25,957.36
 Debt Management Services
 Attn: Court Refund
 P.O. Box 2861
 Philadelphia, PA 19122

 California Department of Health Care Services       $43,493.70
 Recovery Section/Overpayment Unit
 P.O. Box 99742 MS#4720
 Sacramento, CA 95889-7421

The Court has determined that the defendant does not have the ability to pay interest.




                                                                                                3:21-CR-00730-JLS
